Fourth Court of Appeals
                                          San Antonio, Texas
                                     MEMORANDUM OPINION

                                              No. 04-18-00915-CV

                                  IN THE INTEREST OF I.A.A., a Child

                      From the 285th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2018PA00196
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: March 20, 2019

MOTION TO WITHDRAW DENIED; AFFIRMED

           The Texas Department of Family and Protective Services filed this suit, seeking to

terminate the parental rights of I.A.A.’s parents. 1 After a bench trial, the court terminated the

rights of both parents and designated the Department as the children’s permanent managing

conservator. R.R., I.A.A.’s mother, timely appealed the trial court’s order.

           The trial court found termination of R.R.’s parental rights is in I.A.A.’s best interest. The

court also found four independent grounds to terminate her rights: (1) she engaged in conduct that

endangered the child; (2) she constructively abandoned the child; (3) she used controlled

substances and failed to completely address the issue; and (4) she was the cause of the child being



1
 To protect the identity of the minor child, we refer to the parties by their initials. See TEX. FAM. CODE § 109.002(d);
TEX. R. APP. P. 9.8.
                                                                                      04-18-00915-CV


born addicted to an illegally obtained controlled substance.                See TEX. FAM. CODE

§ 161.001(b)(1)(E), (N), (P), and (R).

        R.R.’s court-appointed appellate attorney filed a brief in which he concluded there are no

non-frivolous issues to be raised on appeal. See Anders v. California, 386 U.S. 738 (1967); In re

P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016) (per curiam) (stating that Anders procedures protect

indigent parents’ statutory right to counsel on appeal in parental rights termination cases and apply

in those cases). Counsel certified he sent R.R. a copy of the brief and a letter advising her of her

rights to review the record and to file a pro se brief. Counsel also provided R.R. a form to use to

request access to the record. In addition, counsel filed a motion to withdraw and sent a copy of

the motion to R.R.

        Appellant did not request access to the appellate record, and this court set a deadline for

appellant to file a pro se brief. Appellant has not filed a pro se brief, and the State has waived its

right to file a brief.

        We have thoroughly reviewed the record and the attorney’s Anders brief. The record

establishes by clear and convincing evidence at least one of the grounds for termination and that

termination is in I.A.A.’s best interest. See TEX. FAM. CODE § 161.001; In re J.O.A., 283 S.W.3d
336, 344-45 (Tex. 2009); In re A.V., 113 S.W.3d 355, 362 (Tex. 2003). Upon a thorough review

of the record, we conclude the evidence is legally and factually sufficient to support the termination

order and there are no other arguably meritorious grounds for appeal. Therefore, we affirm the

trial court’s termination order.

        Counsel filed a motion to withdraw in conjunction with his Anders brief. We deny

counsel’s motion to withdraw because it does not assert any ground for withdrawal apart from

counsel’s conclusion that the appeal is frivolous. See In re P.M., 520 S.W.3d at 27; In re A.M.,

495 S.W.3d 573, 583 (Tex. App.—Houston [1st Dist.] 2016, pet. denied). Counsel’s duty to his


                                                 -2-
                                                                                       04-18-00915-CV


client extends through the exhaustion or waiver of all appeals, including the filing of a petition for

review in the Texas Supreme Court. See TEX. FAM. CODE § 107.016(3); In re P.M., 520 S.W.3d

at 27. “Once appointed by the trial court, counsel should be permitted to withdraw only for good

cause and on appropriate terms and conditions. Mere dissatisfaction of counsel or client with each

other is not good cause. Nor is counsel’s belief that the client has no grounds to seek further review

from the court of appeals’ decision. . . . In [the Texas Supreme Court], appointed counsel’s

obligations can be satisfied by filing a petition for review that satisfies the standards for an Anders

brief.” In re P.M., 520 S.W.3d at 27-28 & n.14 (footnotes omitted).

                                                   Luz Elena D. Chapa, Justice




                                                 -3-